           Case 1:20-cv-03052-JTR                  ECF No. 35        filed 08/19/21       PageID.2739 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                                  for the_                             EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                        Aug 19, 2021
                                                                                                              SEAN F. MCAVOY, CLERK

                            JUAN G.                                  )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-CV-03052-JTR
                                                                     )
                                                                     )
 Kilolo Kijakazi, Acting Commissioner of Social Security
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 16) is GRANTED, in part. Matter is REMANDED to
’
              Commissioner of Social Security for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
              Defendant's Motion for Summary Judgment (ECF No. 32) is DENIED.
              Judgment is entered for Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               JOHN T. RODGERS                               on motions for
      Summary Judgment (ECF Nos. 16 and 32).


Date: August 19, 2021                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Melissa Orosco
                                                                                          (By) Deputy Clerk

                                                                            Melissa Orosco
